Citation Nr: 0628094	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Video Teleconference hearing in 
June 2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

A December 2003 rating decision denied a total disability 
rating on the basis of individual unemployability (TDIU).  
The veteran's timely Notice of Disagreement was received in 
March 2004.  The RO issued separate Statements of the Case 
(SOC) for the PTSD and TDIU claims, and they were mailed on 
the same day in September 2004.  The veteran filed a 
substantive appeal only with the denial of service connection 
for PTSD.
 
In the July 2005 Statement of Accredited Representative In 
Lieu of the VA Form 646, the veteran's representative listed 
entitlement to TDIU as one of the issues on appeal.  In an 
August 2005 letter, the RO informed the veteran that his 
representative attempted to reactivate his TDIU appeal, but 
an appeal of that issue was untimely, as no timely 
substantive appeal was received in response to the SOC.  The 
RO included a Notice of Appeal Rights with the letter.  The 
claims file reflects no record of the August 2005 letter 
having been returned as undeliverable, or of the veteran 
having appealed the August 2005 administrative decision that 
any appeal of the TDIU decision was untimely.  Thus, the 
Board finds that the issue of entitlement to TDIU is not 
before the Board, and it will not be a part of this decision.  
See 38 C.F.R. §§ 19.34, 20.200 (2005).




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that PTSD is not related to an in-service disease or injury.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a November 2001 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or to submit 
any further evidence that was relevant to the claim.  A March 
2006 RO letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, the veteran's completed PTSD 
Questionnaire, the research report of the U. S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
Center for Unit Records Research), and the transcript of the 
veteran's hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The claims file reflects that the veteran is diagnosed as 
having PTSD based on the stressors that he related to his VA 
providers.  Thus, the issue which remains is whether the 
veteran's reports a stressor confirmed by the evidence of 
record. 

The veteran's claimed stressors reportedly occurred during 
his service in Korea.  He was assigned to a quartermaster 
unit, and he related at the hearing that on frequent 
occasions his duties also entailed guard duty.  The veteran 
related that South Korean soldiers also performed guard duty, 
and that local nationals frequently gained access to the 
compound by using wire cutters to cut holes in the fence 
which surrounded the compound.  In his several written 
submissions, as well as his hearing testimony, he related 
that, on the occasion in question, he was checking the 
compound while armed and on guard duty.  He normally followed 
the perimeter of the compound when performing this duty, but 
in that instance, he was zigzagging across the compound.

The veteran detected movement which appeared as shadows, then 
materialized as local nationals taking supplies.  He was next 
to a pile of clothing when he made his presence known.  All 
of sudden he was shot at, and he sought protection in the 
pile of clothes.  He returned fire, and he also fired into 
one of the guard towers.  He saw a person fall or jump from 
the tower onto a fence.  Eventually, a jeep drove up with 
U.S. troops in it, and he was carried away.  He was later 
told that the person who jumped from the tower was killed, as 
the barbed wire fence ripped him apart.  

In a formal statement received by the RO in September 2003, 
the veteran related that, in addition to firing into the 
guard tower, he also fired his carbine around the corner of a 
building, he saw someone fall to the ground, and he heard a 
lot of yelling in the Korean language.  After being removed 
from the scene, the veteran related that he was told the next 
day that a 15-year-old boy was killed when hit with two 
rounds, another person wounded, and the person who fell from 
the guard tower was in bad shape from the fall.

The veteran related that he was placed under house arrest 
while Korean authorities decided whether to press charges 
against him.  He learned later that the Korean who jumped 
from the guard tower also died.  Subsequently, he was 
directed to return to his unit and never talk about the 
incident.  As a result of being told that if he spoke of the 
incident, he would be transferred to a hospital in Pusan, 
Korea, the veteran was unable to talk about the incident and 
his feelings.  He also related in the September 2003 
statement that, while driving through Young Dong Powe on the 
way to Seoul, he witnessed a Korean policeman shoot a young 
boy in the head and then walk away as if nothing happened.

The veteran described another incident which happened around 
4:00 a.m., when a significant amount of cannon fire hit 
outside the compound in some woods nearby, and he and the 
other personnel ran for cover in their respective fox holes 
at the end of the compound.  The veteran related that he saw 
another soldier named Stanley.  He did not specifically state 
that he witnessed Stanley's death, but that he knew he was 
killed in the barrage.  He related that he was not close to 
Stanley, as he only saw him at dinner time, and he could not 
remember his last name.  During his hearing, he stated that 
Stanley's last name could be either Wisky or Paris, but that 
he did not remember.  

He provided several other stressors relating to gunfire on a 
convoy and airplanes being chased by American jets.  The only 
date the veteran could provided as a reference point for any 
of his claimed stressors was that the claimed events occurred 
about the time President Eisenhower visited Korea, or in the 
time frame between February 1953 to July 1954.

Initially, the Board notes that the claims file reflects that 
the National Personnel Records Center (NPRC) advised the RO 
that the veteran's records were possibly fire related.  The 
Board further notes, however, that the veteran's available 
records appear to be associated with the claims file, as one 
of the envelopes advises against opening the envelop since 
duplicates of the contents are in the claims file, as the 
envelop contents were fire damaged and only essential 
handling was suggested.  Thus, while the copies of some of 
the veteran's records reflect damage around the edges of the 
documents, the claims file reflects no evidence that any of 
the veteran's seminal records were destroyed in the NPRC fire 
of the 1970s.

The veteran's personnel records reflect that he departed the 
Continental U.S. in February 1955 and arrived in Korea in 
March 1955.  He departed Korea in June 1956.  During his 
Korean tour of duty, he was assigned to the 297th 
Quartermaster Company from March 1955 to May 1955, the 539th 
Quartermaster Company from May 1955 to August 1955, a very 
brief period with the 130th Quartermaster Company in August 
1955, and then the 540th Quartermaster Company from August 
1955 to June 1956.  His records reflect no evidence that he 
was ever placed under house arrest or other kind of 
restraint, nor do they reflect any indicia that he was 
subjected to any type disciplinary action, such as any 
notation of having been demoted.  His DD Form 214 reflects 
that he was a specialist three (Sp3) when he separated from 
active service.

The veteran's service medical records reflect no evidence 
which would tend to either confirm or disaffirm his claimed 
stressors.  He received in-patient treatment while serving in 
Korea, but it was not related to any acquired mental or 
psychiatric symptomatology.  The May 1957 physical 
examination at separation assessed all areas as normal, and 
he was deemed fit for separation from active duty.  His VA 
outpatient treatment records for the period 1999 to 2004 
reflect treatment for his PTSD symptomatology, but they do 
not reflect any evidence that would tend to confirm his 
claimed stressors.

The veteran related at the hearing that he served in the 
"55th."  The RO submitted a research request to the JSRRC in 
an effort to confirm the veteran's stressor.  The JSRRC's 
September 2004 report reflects that the search was 
coordinated through the National Archives and Records 
Administration, which did not maintain any unit records of 
the 297th or 539th Quartermaster Companies.  There were, 
however, Daily Journals of the 55th Quartermaster Depot 
available.  The 55th Quartermaster Depot was the higher 
headquarters of both the 297th and 530th Quartermaster 
Companies.  These journals were researched for the period 
February 1955 to April 1955.

The Daily Journals confirmed that the depot maintained 
rations, general supplies, petroleum products, and 
construction and barrier materials.  They also confirmed that 
holes would be cut in the fence to gain entrance to the area, 
Korean Nationals served as guards in addition to U.S. service 
members, and that there were several incidents where guards 
fired shots into the air to deter Korean trespassers.  The 
Daily Journals did not, however, reflect any mention of any 
casualties related to the documented incidents.

In sum, the evidence of record reflects that the veteran 
served in Korea, he was assigned to a quartermaster company, 
and that he performed duty at a compound which was guarded by 
U.S. and South Korean National personnel.  There also is 
confirmation that local nationals attempted to trespass by 
cutting the fence wire, and warning shots were fired into the 
air to discourage them.  Unfortunately for the veteran, the 
evidence does not confirm his claimed stressors.  There is 
nothing in the evidence which provides a basis for the Board 
to infer that a serious incident in which a U.S. soldier was 
shot at and two local Korean Nationals were killed would not 
have been recorded in the Daily Journals, especially in light 
of the fact that the incidents of firing warning shots were 
recorded.  

Moreover, the veteran has been unable to provide sufficient 
dates to permit verification of his stressors, and the dates 
provided were for a time period prior to the veteran's 
entrance on active duty, or prior to his time in Korea.  The 
Board notes the veteran's representative's request at the 
hearing that an additional search be conducted for Morning 
Reports which might mention any U.S. casualties from the 55th 
and to verify any of the shooting incidents.  As already 
noted above, the Daily Journals reflected no evidence of any 
casualties related to the firing of warning shots, and the 
veteran was unable to provide any more specific information 
than that already provided.  The Board acknowledges the 
veteran's difficulty with remembering more specific dates, 
but the JSRRC requires specific identification of 
individuals, and it does not research time windows larger 
than 60 days.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the claim.  38 C.F.R. § 3.303, 
3.304(f).  In reaching the conclusion above the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


